Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2009

Kenneth Snyder v. Tawoos Bazargani
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3435




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Kenneth Snyder v. Tawoos Bazargani" (2009). 2009 Decisions. Paper 1399.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1399


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 08-3435
                                       ___________

                    KENNETH SNYDER; JACQUELINE SNYDER

                                             v.

                   TAWOOS BAZARGANI; PAUL BAGHERPOUR

                                   TAWOOS BAZARGANI, M.D.,
                                                                       Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 02-cv-08845)
                       District Judge: Honorable John P. Fullam
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       MAY 1, 2009
         Before: FISHER, JORDAN AND VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: May 05, 2009)

                                        OPINION
                                       ___________
PER CURIAM

       Tawoos Bazargani, proceeding pro se, appeals from two post-judgment orders of

the District Court.1 For the reasons that follow, we will affirm the July 16, 2008 order of


  1
   In her notice of appeal, Bazargani indicates that she is appealing from District Court’s
July 16, 2008 order denying her motion for reconsideration of its July 2, 2008 order.
the District Court, and vacate its March 3, 2008 order and remand the matter for further

proceedings.

       In July 2005, following a jury trial in the United States District Court for the

Eastern District of Pennsylvania, Bazargani was found to have violated the Civil Rights

Act of 1866, 42 U.S.C. § 1981, the Fair Housing Act of 1968, 42 U.S.C. § 3601 et seq.,

and the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. Ann. § 951, et seq.

Appellees Kenneth and Jacqueline Snyder were awarded $40,000 in compensatory

damages from Bazargani and her co-defendant Paul Bagherpour, $30,000 in punitive

damages from Bagherpour, and $20,000 in punitive damages from Bazargani. After

Bazargani’s motion for a new trial was denied, she appealed, and this Court affirmed the

judgment of the District Court. See C.A. 05-4051 (3d Cir. June 22, 2007). On December

13, 2007, the District Court awarded Appellees $97,000 in attorney’s fees and costs.

       On May 8, 2008, Bazargani’s South Philadelphia condominium unit was sold to

Appellee Kenneth Snyder for $160,000 at a Marshal’s sale. The District Court approved

the sale and Appellees’ proposed distribution of the proceeds of the sale by order dated

May 30, 2008. Pursuant to the Court’s order, the remaining balance of $52,276 after

distribution was tendered to Bazargani via a check delivered to her by certified mail. On

June 25, 2008, Appellant filed a document in the District Court entitled “Motion to Object




However, in her informal brief, she also addresses the March 3, 2008 order of the District
Court denying her November 7, 2007 motion for contribution from her co-defendant.

                                              2
and Therefore, to Reject and Return the Plaintiffs’ Attached Check.” The copy of the

motion served on Appellees’ counsel included the original check tendered to Bazargani as

her proceeds from the Marshal’s sale. On the front and back sides of the check,

Appellant wrote: “Not Legally Valid, Refused Tawoos Bazargani, M.D.” In it, Bazargani

argued that because the judgment could have been satisfied by the money in her bank

account, the Marshal’s sale was unnecessary and should be voided.

       In its July 2, 2008 order denying the motion, the District Court explained that after

receiving a judgment in their favor which was affirmed on appeal, Appellees attempted to

satisfy the judgment from funds in Bazargani’s bank account. When they were unable to

do so, they levied upon certain real estate which she owned. Bazargani was notified in

advance of the Marshal’s sale and had the opportunity to participate in it but chose not to.

Having received an amount from the sale in excess of the judgment, Appellees attempted

to return the balance to Bazargani. As the District Court concluded: “The pending motion

reflects Dr. Bazargani’s continued belief that her rights have been trampled upon, but it is

quite clear that she is in error. Since the judgment against her has been upheld by the

Court of Appeals, since the Marshal’s sale was properly held, and since all issues have

been resolved by these previous proceedings, the case is over. The pending motion will

therefore be denied.” On July 14, 2008, Appellant filed a motion for reconsideration

which the District Court denied on July 16, 2008. Appellant timely filed the instant

appeal.



                                             3
       We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Appellant’s motion

for reconsideration and her appeal from the District Court’s denial of that motion were

both timely filed, we review both the denial of the motion for reconsideration and the

denial of the underlying June 25 motion objecting to the Marshal’s sale. See Jones v.

Pittsburgh Nat’l Corp., 899 F.2d 1350, 1353 (3d Cir. 1990). Because the District Court’s

denial of Bazargani’s motion for contribution did not become “final” for purposes of this

appeal until the District Court had completely disposed of the matter of attorney’s fees

and satisfaction of the judgment, we retain jurisdiction over that order as well. See

Ohntrup v. Firearms Ctr., Inc., 802 F.2d 676, 678 (3d Cir. 1986).

       In her brief, Bazargani principally argues that she did not receive a copy of

Appellees’ January 22, 2008 motion for disbursement of funds until February 8, 2008.

She seems to claim that this delay prevented her from timely responding to Appellees’

motion. However, the docket reflects that Bazargani did in fact object to Appellees’

motion on February 14, 2008, and the District Court explicitly considered her objections

in its order of February 28, 2008 granting Appellees’ motion. Thus, it is unclear what the

significance of Bazargani’s objection is. Bazargani also argues that Appellees violated

her due process rights by conducting a Marshal’s sale of her property rather than

collecting the money owed to them from her bank account. However, Bazargani was

properly notified of the Marshal’s sale, which was properly held in order to satisfy the

judgment against her. See Fed. R. Civ. P. 69(a)(1). Accordingly, there is no basis on



                                             4
which to set aside this order.

       Finally, Bazargani appeals from the District Court’s March 3, 2008 denial of her

November 20, 2007 motion for contribution from her co-defendant Paul Bagherpour. The

District Court failed to set forth any basis for its denial of Bazargani’s motion. We have

held that there is a right to contribution from joint tort-feasors under the Fair Housing

Act. See Miller v. Apartments & Homes of New Jersey, Inc., 646 F.2d 101, 110 (3d Cir.

1981). Accordingly, we will vacate the order entered on March 3, 2008 and remand for

further proceedings consistent with this opinion.

       Based on the foregoing, we will affirm in part and vacate and remand in part.




                                              5